Citation Nr: 1505913	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-30 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from May 1943 to February 1946.  He died in October 2010.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the appellant's claim for accrued benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a veteran's claims terminate with his death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.  Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application). 

In addition, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4).  

Review of the record shows that nonservice-connected pension benefits were initially granted from August 18, 2008 in a September 2008 decision.  In September 2008, the RO in Milwaukee informed the Veteran that he needed to submit verification of his Social Security income.  In October 2008, the Veteran submitted information concerning his Social Security income in support of his claim for nonservice-connected pension benefits.  In November 2008, the Milwaukee RO terminated the Veteran's nonservice-connected pension benefits on the basis that he did not submit the Social Security information requested.  In April 2010, the RO indicated that the Veteran's claim for pension benefits was granted from August 18, 2008.  An April 2010 letter advised the Veteran that he was entitled to payment effective from September 1, 2008.  The Veteran submitted an Eligibility Verification Report in May 2010.  In July 2010, the Veteran submitted verification of his address.  The Veteran died in October 2010.

In the May 2012 determination, the October 2012 statement of the case (SOC), and the November 2013 supplemental SOC (SSOC), the RO denied the claim for accrued benefits purposes on the basis that the Veteran did not have a pending claim at the time of his death and that the Veteran did not submit the medical expenses that the appellant is reporting in order to make adjustments to the Veteran's award. 

According to the April 2010 decision, the Veteran was awarded non-service connected pension effective September 1, 2008.  However, it is unclear from the current record if, in fact, the payments were made to him. 

Any payments owed the Veteran for the period between August 2008 and October 2010 would represent an amount that was due and unpaid the Veteran within the two year period prior to the Veteran's death.  Accordingly, any such amount could be awarded as an accrued benefit.  Since on the current record, however, it is not possible to ascertain whether or not the Veteran was ever actually paid this benefit during this period of time, it will be necessary to conduct an accounting of the benefits paid to the Veteran for this time before a final determination is entered. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should order an audit of the Veteran's compensation account, which shows the amount of compensation benefits he was paid through October 2010, and the amount of compensation benefits he was owed during this period. 

2.  Thereafter, it should be determined whether there were any periodic monetary benefits to which the veteran was entitled through October 2010, that were due and unpaid, which may be awarded to the appellant as an accrued benefit.  If this decision remains adverse to the appellant, she should be provided a supplemental statement of the case, which explains the basis of the decision.  An appropriate period of time should be allowed for response, after which the case should be returned to the Board for its review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




